Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 07/30/2020. In virtue of this communication, claims 1-11, 13, and 19-24 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims  13 and 19 are rejected under 35 U.S.C. § 101 because the claim invention is not supported by a process, machine, manufacture, or composition of matter.  In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable medium” covers a signal per se.  A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters.  Claims 13 and 19 do not define a computer-readable medium to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, propagated signals, etc, and is thus non-statutory for that reason.  
The specification or claims must be amended to limit the computer-readable medium to only non-transitory signals, and state the exclusion of transitory signals (See Official Gazette Notice 1351 OG 212, dated February 23, 2010).
The examiner suggests amending the claim to state “A non-transitory computer-readable medium…” to overcome the rejection under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11, 13, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0154986).

 	Regarding Claim 1 Lee teaches the limitations "A method for sending medical instrument data based on a Bluetooth protocol, comprising: starting a Bluetooth module; acquiring first therapy data of a medical instrument; according to a data packet encapsulation way of a standard Bluetooth protocol, filling a data length of the first therapy data into a data length Len segment of a Bluetooth data packet, presetting a first designated data type and filling the first designated data type into a data type AD Type segment, coding the first therapy data according to a preset coding rule, and then filling the first therapy data into a data AD data segment, to form a first broadcast data packet; and broadcasting the first broadcast data packet according to a preset period in a Bluetooth broadcast mode" (see abstract, fig. 1, 31, and par. 0318-0321) where Fig. 31 is schematic diagram of a data format of an advertisement packet broadcast by the Bluetooth Low energy device; the displayed data format 31000 does not contain a payload of a packet header of the advertisement packet broadcast by the BLE device 200 at preset periods; a plurality of advertisement (AD) structures can be contained in the payload of the advertisement packet, and each one of the plurality of AD structures may comprise a length portion 3110 and a data portion 3120; the information pertaining to the length of the data portion 3120 can be contained in the length portion 3110; mass data broadcast by the BLE device 200 can be contained in the data portion 3120; the data portion 3120 may comprise an AD type 3121 and AD data 3122; values for identifying the types of AD data 3122 can be contained in the  AD type 3121). 
	However, Lee does not explicitly disclose the limitation “treatment data of a medical appliance is acquired; content related to the treatment data is put in a Bluetooth data packet, and is encoded according to a preset coding rule.”  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to put treatment data of  medical appliance as the data in the BLE packet as suggested by Lee, in order to easily transmit medical information for diagnosis across users.  

	Claims 5, 10, 13 and 19 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 4 Lee teaches the identification information may be a tag ID, a device name, a serial number, a Media Access Control (MAC) address, and/or the like (see par. 0137) but does not explicitly teach the limitation  “wherein the first therapy data comprises: a serial number of the medical instrument, manufacturer information of the medical instrument, and statistical data and/or real-time data of the medical instrument within a statistical period." It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include serial numbers and manufacturer information and real time data as the data in the BLE packet as suggested by Lee, in order to easily transmit medical information for diagnosis across users.  

	Claims 7, 22 and 24 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

Allowable Subject Matter

 	Claims 2-3, 6, 8-9, 11, 20 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining "The method according to claim 1, further comprising: 
when broadcasting the first broadcast data packet, receiving, by the medical instrument, a scanning request from an external terminal, wherein the scanning request comprises a data type instruction needed by the external terminal, wherein the data type instruction is designated therapy data needed to be acquired by the external terminal; 
according to the data type instruction in the scanning request, acquiring second therapy data corresponding to the medical instrument, 
according to the data packet encapsulation way of the standard Bluetooth protocol, filling a data length of the second therapy data into the data length Len segment of the Bluetooth data packet, presetting a second designated data type and filling the second designated data type 78into the data type AD Type segment, coding the second therapy data according to the preset coding rule, and then filling the coded new second therapy data into the data AD data segment, to form a second so that a new broadcast data packet is formed; and broadcasting the new second broadcast data packet according to the preset period in the Bluetooth broadcast mode" and "The method according to claim 1, wherein the preset coding rule comprises: according to data information of a plurality of statistical data contents comprising a data sub-packet indicating bit, a total frame number of data, a current frame number and the first therapy data, sequentially generating a decimal character string; converting the decimal character string into a hexadecimal character string; and sequentially converting each character in the hexadecimal character string into a corresponding ASCII code to acquire a corresponding ASCII code character string, wherein the data information of the plurality of statistical data contents is acquired by a sequential arrangement according to a preset sequence.”
 	Lee does not teach the limitations in claims 2 and 3 as shown above. Other claims follow similar reasoning. 
Furthermore, claims 2-3, 6, 11, 20-21 and 23 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648